      Case 4:20-cv-03081 Document 67 Filed on 07/29/21 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 BAY AREA UNITARIAN                                )
 UNIVERSALIST CHURCH, et al.,                      )
                                                   )
                Plaintiffs,                        )
         v.                                        )                  CIVIL ACTION NO. 4:20-cv-3081
                                                   )
 KEN PAXTON, Attorney General for the              )
 State of Texas, in his official capacity, et al., )
                                                   )
                Defendants.                        )


                               PLAINTIFFS’ NOTICE OF NEW LAW

       Plaintiffs Bay Area Unitarian Universalist Church, Drink Houston Better, LLC d/b/a

Antidote Coffee, and Perk You Later, LLC (“Plaintiffs”) hereby notify the Court of Texas House

Bill 1927, which was passed by the Texas legislature on June 16, 2021.1 The new law, which

becomes effective on September 1, 2021, allows certain individuals to carry firearms without a

license, and it imposes additional signage requirements on property owners wishing to exclude

unlicensed gun carriers. See House Bill 1927 § 17 (adding Tex. Penal Code § 30.05(d-3)). The

new law does not repeal Section 30.06 or 30.07 of the Texas Penal Code, the statutes challenged

in Plaintiffs’ Complaint for Declaratory and Injunctive Relief.




       1
           The text of the bill is available at: https://capitol.texas.gov/tlodocs/87R/billtext/html/HB01927E.htm.
    Case 4:20-cv-03081 Document 67 Filed on 07/29/21 in TXSD Page 2 of 3




Dated: July 29, 2021                  Respectfully submitted,

                                      /s/ William R. Taylor
                                      William R. Taylor
                                      Attorney-in-Charge
                                      TX State Bar No. 24070727
                                      wrtaylor@jonesday.com
                                      JONES DAY
                                      717 Texas, Suite 3300
                                      Houston, Texas 77002
                                      Telephone: +1.832.239.3860
                                      Facsimile: +1.832.239.3600

                                      Peter C. Canfield
                                      Admitted pro hac vice
                                      pcanfield@jonesday.com
                                      JONES DAY
                                      1420 Peachtree Street, N.E.
                                      Suite 800
                                      Atlanta, GA 30309
                                      Telephone: +1.404.521.3939
                                      Facsimile: +1.404.581.8330

                                      Charlotte H. Taylor
                                      Stephen J. Petrany
                                      Admitted pro hac vice
                                      JONES DAY
                                      51 Louisiana Avenue, N.W.
                                      Washington, D.C. 20001
                                      Telephone: +1.202.879.3939
                                      Facsimile: +1.202.626.1700
                                      ctaylor@jonesday.com

                                      Alla Lefkowitz
                                      Ryan Gerber
                                      Admitted pro hac vice
                                      EVERYTOWN LAW
                                      450 Lexington Avenue
                                      P.O. Box 4184
                                      New York, NY 10017
                                      Telephone: (646) 324-8365
                                      alefkowitz@everytown.org
                                      rgerber@everytown.org

                                      Attorneys for Plaintiffs




                                    -2-
     Case 4:20-cv-03081 Document 67 Filed on 07/29/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2021, I electronically filed a true and correct copy of the

foregoing with the Clerk of the District Court of the Southern District of Texas by using the

CM/ECF system, which will send notification to all participants in the case who are registered

CM/ECF users.

                                                                              /s/ William R. Taylor
                                                                                 William R. Taylor




                                               -3-
